

Exhibit 10.1





















$25,000,000




CREDIT AGREEMENT*




dated as of August 5, 2020




by and between




CHANNELADVISOR CORPORATION,
as Borrower,




and




HSBC BANK USA, N.A.,
as Lender



























--------------------------------------------------------------------------------

Table of Contents



*Exhibits and schedules have been omitted pursuant to Item 601(a)(5)
of Regulation S-K and will be furnished on a supplemental basis to the
Securities and Exchange Commission upon request.PageARTICLE I
DEFINITIONS1SECTION 1.1Definitions1SECTION 1.2Other Definitions and
Provisions18SECTION 1.3Accounting Terms19SECTION 1.4UCC Terms19SECTION
1.5References to Agreement and Laws19SECTION 1.6Times of Day20SECTION 1.7Letter
of Credit Amounts20SECTION 1.8Covenant Compliance Generally20SECTION
1.9Rounding20ARTICLE II REVOLVING CREDIT FACILITY20SECTION 2.1Revolving Credit
Loans20SECTION 2.2Procedure for Advances of Revolving Credit Loans21SECTION
2.3Repayment and Prepayment of Revolving Credit Loans21SECTION 2.4Voluntary
Reduction of the Revolving Credit Commitment21SECTION 2.5L/C Facility22SECTION
2.6Interest23SECTION 2.7Commitment Fee; Upfront Fees24SECTION 2.8Manner of
Payment25SECTION 2.9Increase Option25ARTICLE III CHANGED CIRCUMSTANCES;
INCREASED COSTS; TAXES25SECTION 3.1Changed Circumstances25SECTION 3.2Indemnity
for LIBOR Breakage26SECTION 3.3Increased Costs27SECTION 3.4Taxes28ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING28SECTION 4.1Conditions to Closing and
Initial Extensions of Credit28SECTION 4.2Conditions to All Extensions of
Credit29ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES30SECTION
5.1Organization; Power; Qualification30SECTION 5.2Ownership30SECTION
5.3Authorization; Enforceability30SECTION 5.4Compliance of Agreement, Loan
Documents and Borrowing with Laws, Etc30SECTION 5.5Compliance with Law;
Governmental Approvals31SECTION 5.6Taxes31SECTION 5.7Intellectual Property
Matters31SECTION 5.8Environmental Matters31SECTION 5.9Employee Benefit
Matters31SECTION 5.10Margin Stock31SECTION 5.11Investment Company Act,
Etc32SECTION 5.12Employee Relations32

i

--------------------------------------------------------------------------------

Table of Contents
(continued)



SECTION 5.13Financial Statements32SECTION 5.14No Material Adverse
Effect32SECTION 5.15Solvency32SECTION 5.16Title to Properties32SECTION
5.17Litigation32SECTION 5.18Sanctions; Anti-Corruption Laws and Anti-Money
Laundering Laws32SECTION 5.19Absence of Defaults33SECTION
5.20Disclosure33ARTICLE VI AFFIRMATIVE COVENANTS33SECTION 6.1Financial
Statements and Budgets33SECTION 6.2Certificates; Other Reports34SECTION
6.3Notice of Litigation and Other Matters35SECTION 6.4Preservation of Corporate
Existence and Related Matters36SECTION 6.5Maintenance of Properties36SECTION
6.6Insurance36SECTION 6.7Payment of Taxes36SECTION 6.8Compliance with Laws and
Approvals36SECTION 6.9Compliance with Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions36SECTION 6.10Compliance with ERISA36SECTION
6.11Visits and Inspections37SECTION 6.12Additional Subsidiaries and
Collateral37SECTION 6.13Use of Proceeds37SECTION 6.14Further Assurances37ARTICLE
VII NEGATIVE COVENANTS38SECTION 7.1Indebtedness38SECTION 7.2Liens39SECTION
7.3Investments40SECTION 7.4Fundamental Changes41SECTION 7.5Asset
Dispositions41SECTION 7.6Restricted Payments42SECTION 7.7Transactions with
Affiliates43SECTION 7.8Accounting Changes; Organizational Documents43SECTION
7.9Payments and Modifications of Subordinated Indebtedness43SECTION 7.10No
Further Negative Pledges; Restrictive Agreements43SECTION 7.11Sanctions;
Anti-Bribery44SECTION 7.12Capital Expenditures44SECTION 7.13Financial
Covenants44SECTION 7.14Disposal of Subsidiary Interests44ARTICLE VIII DEFAULT
AND REMEDIES44SECTION 8.1Events of Default44SECTION 8.2Remedies46SECTION
8.3Rights and Remedies Cumulative; Non-Waiver; Etc46SECTION 8.4Application of
Payments and Proceeds47ARTICLE IX MISCELLANEOUS47

ii





--------------------------------------------------------------------------------

Table of Contents
(continued)



SECTION 9.1Notices47SECTION 9.2Amendments, Waivers and Consents47SECTION
9.3Expenses; Indemnity47SECTION 9.4Right of Setoff49SECTION 9.5Governing Law;
Jurisdiction, Etc49SECTION 9.6Waiver of Jury Trial50SECTION 9.7Reversal of
Payments50SECTION 9.8Successors and Assigns; Participations50SECTION
9.9Performance of Duties51SECTION 9.10All Powers Coupled with Interest51SECTION
9.11Survival51SECTION 9.12Titles and Captions51SECTION 9.13Severability of
Provisions51SECTION 9.14Counterparts; Integration; Effectiveness51SECTION
9.15Term of Agreement52SECTION 9.16USA PATRIOT Act; Anti-Money Laundering
Laws52SECTION 9.17No Fiduciary Responsibility52SECTION 9.18Inconsistencies with
Other Documents52



iii






--------------------------------------------------------------------------------






EXHIBITSExhibit A-Form of Revolving Credit NoteExhibit B-Form of Notice of
BorrowingExhibit C-Form of Notice of Conversion/ContinuationExhibit D-Form of
Compliance CertificateSCHEDULESSchedule 1.1-Existing Letters of CreditSchedule
5.2-Subsidiaries and CapitalizationSchedule 7.1-Existing IndebtednessSchedule
7.2-Existing LiensSchedule 7.3-Existing Loans, Advances and InvestmentsSchedule
7.7-Transactions with Affiliates





iv


--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of August 5, 2020, by and between CHANNELADVISOR
CORPORATION, a Delaware corporation, as Borrower, and HSBC BANK USA, N.A., as
Lender.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Lender has agreed to extend, a revolving credit facility to
the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Applicable Margin” means 2.25% per annum for Base Rate Loans and 3.25% per
annum for LIBOR Rate Loans.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests and
any Sale Leaseback Transaction) by any Credit Party or any Subsidiary thereof.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Rate plus 1.0%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR Rate (provided that
clause (c) shall not be applicable during any period in which the LIBOR Rate is



--------------------------------------------------------------------------------





unavailable or unascertainable). Notwithstanding the foregoing, if the Base Rate
shall be less than 1.50%, such rate shall be deemed to be 1.50% for purposes of
this Agreement.


“Base Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Lender giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated or bilateral credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Lender giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Lender decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Lender in a manner substantially
consistent with market practice (or, if the Lender decides that adoption of any
portion of such market practice is not administratively feasible or if the
Lender determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Lender decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
2

--------------------------------------------------------------------------------





(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Lender by notice
to the Borrower, so long as the Lender has not received, by such date, written
notice of objection to such Early Opt-in Election from the Borrower.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event.”
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. Sec. 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means ChannelAdvisor Corporation, a Delaware corporation.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the
3

--------------------------------------------------------------------------------





conduct of their commercial banking business and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to the LIBOR Rate, any day that is a Business Day
described in clause (a) and that is also a London Banking Day.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to deposit in a deposit account or securities
account that is subject to an account control agreement in form and substance
satisfactory to the Lender or to pledge and deposit with, or deliver to the
Lender, as collateral for L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than twelve (12) months from the date of
creation thereof and having a rating of A-2 or better, as determined by S&P, or
a rating of P-2 or better, as determined by Moody’s, (c) certificates of deposit
issued by commercial banks incorporated under the laws of the United States,
each having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency, (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, (e) money market deposit accounts and mutual funds
issued or offered by commercial banks or other  institutions incorporated under
the laws of the United States or (f) readily-marketable equities and bonds that
have been approved by the board of directors of the Borrower or the chairman of
the board of directors of the Borrower.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit
4

--------------------------------------------------------------------------------





plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Equity Interests that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the Equity Interests of the
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of the Borrower or (b) a majority of the members
of the board of directors (or other equivalent governing body) of the Borrower
shall not constitute Continuing Directors. For purposes hereof, “Continuing
Directors” means the directors (or equivalent governing body) of the Borrower on
the Closing Date and each other director (or equivalent) of the Borrower, if, in
each case, such other Person’s nomination for election to the board of directors
(or equivalent governing body) of the Borrower is approved by at least 51% of
the then Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Lender, which shall be in form
and substance acceptable to the Lender.
“Commitment Fee” has the meaning assigned thereto in Section 2.7.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit D.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
5

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:
(i) Consolidated Interest Expense, (ii) expense for Taxes measured by net
income, profits or capital (or any similar measures), paid or accrued, including
federal and state and local income Taxes, foreign income Taxes and franchise
Taxes, (iii) amortization, depreciation, non-cash stock based compensation
expense and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), and
(iv) extraordinary losses (excluding extraordinary losses from discontinued
operations) less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) federal, state, local and foreign income Tax credits of
the Borrower and its Subsidiaries for such period (to the extent not netted from
income Tax expense), (iii) any extraordinary gains and (iv) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of calculating
Consolidated EBITDA hereunder for any period during which one or more Specified
Transactions occurs, such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant such that all income statement items
(whether positive or negative) attributable to the Property or Person disposed
of in a Specified Disposition shall be excluded and all income statement items
(whether positive or negative) attributable to the Property or Person acquired
in a Permitted Acquisition shall be included (provided that such income
statement items to be included are reflected in financial statements or other
financial data reasonably acceptable to the Lender and based upon reasonable
assumptions and calculations which are expected to have a continuous impact).
“Consolidated Funded Indebtedness” means, for any period, with respect to the
Borrower and its Subsidiaries on a Consolidated basis, (a) all Indebtedness
(other than Indebtedness of the types referred to in clauses (e) and (f) of the
definition of “Indebtedness”), plus (b) without duplication, all Guarantees of
Indebtedness of the type specified in the foregoing clause (a).
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each
6

--------------------------------------------------------------------------------





case only to the extent of such prohibition or taxes and (d) any gain or loss
from Asset Dispositions (other than sale of inventory in the ordinary course of
business) during such period.
“Consolidated Total Assets” means, as of any date, the sum of all items which
would be classified as assets of the Borrower and its Subsidiaries on a
consolidated basis determined in accordance with GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States, other than any Subsidiary that is a
direct or indirect subsidiary of a CFC.
“Early Opt-in Election” means the occurrence of:
(1) the determination by the Lender that with respect to the LIBOR Rate, similar
United States dollar-denominated syndicated credit facilities being executed at
such time, or that include language similar to that contained in the Section
titled “Effect of Benchmark Transition Event”, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and
(2) the election by the Lender to declare that an Early Opt-in Election has
occurred and the provision by the Lender of written notice of such election to
the Borrower.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding five (5) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
7

--------------------------------------------------------------------------------





not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“ERISA Event” means the occurrence of any of the following: (a) a “Reportable
Event” described in Section 4043 of ERISA, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Section 4245 of ERISA, or (j) any event
or condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
8

--------------------------------------------------------------------------------





“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) United States
federal withholding Taxes imposed on interest in a Revolving Credit Loan or
Revolving Credit Commitment pursuant to a law in effect on the Closing Date and
(c) any United States federal withholding Taxes imposed pursuant to FATCA.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“FCPA” has the meaning assigned thereto in Section 5.18.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by the Lender. Notwithstanding the foregoing, if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
9

--------------------------------------------------------------------------------





“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part). Unless otherwise specified, the amount of any Guarantee shall
be the lesser of the amount of the obligations guaranteed and still outstanding
and the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee.
“Guarantors” means, collectively, (a) all direct and indirect Material Domestic
Subsidiaries of the Borrower in existence on the Closing Date or which become a
party to the Guaranty Agreement pursuant to Section 6.12, (b) all direct or
indirect Immaterial Domestic Subsidiaries that become a party to the Guaranty
Agreement and (c) with respect to (i) Obligations owing by any Credit Party or
any Subsidiary of a Credit Party (other than the Borrower) under any Secured
Hedge Agreement or any Secured Cash Management Agreement and (ii) the payment
and performance by each Specified Credit Party of its obligations under the
Guaranty Agreement with respect to all Swap Obligations, the Borrower.
10

--------------------------------------------------------------------------------





“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Lender, for the ratable
benefit of the Secured Parties, which shall be in form and substance acceptable
to the Lender.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement. The amount of any net
obligation under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements.
“Immaterial Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
that is not a Material Domestic Subsidiary.
“Indebtedness” means for any Person at any date and without duplication, the sum
of the following: (a) all liabilities, obligations and indebtedness for borrowed
money including, but not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments, (b) all obligations to pay the deferred
purchase price of property or services of any such Person (including, without
limitation, all payment obligations under non-competition, earn-out or similar
agreements), except trade payables arising in the ordinary course of business
not more than ninety (90) days past due, or that are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person, (c)
capitalized lease obligations, (d) all
11

--------------------------------------------------------------------------------





obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, (e) all net obligations of
such Person under any hedging agreements and (f) all Guarantees of any such
Person with respect to any of the foregoing.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 9.3(b).
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), three (3) or six (6) months
thereafter, in each case as selected by the Borrower and subject to
availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.
“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
(b) makes any Acquisition or (c) makes or holds, directly or indirectly, any
loans, advances or extensions of credit to, or any investment in cash or by
delivery of Property in, any Person.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
12

--------------------------------------------------------------------------------





“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2.5.
“L/C Sublimit” means the lesser of (a) $10,000,000 and (b) the Revolving Credit
Commitment.
“Lender” means HSBC Bank USA, N.A., together with its successors and assigns.
“Letter of Credit Application” means an application requesting the Lender to
issue a Letter of Credit in the form specified by the Lender from time to time.
“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the Lender and relating to such Letter of Credit, in each case in
the form specified by the Lender from time to time.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 2.5 and the Existing Letters of Credit.
“LIBOR Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.1(b),
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Lender, at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate is not so published
then the “LIBOR Rate” shall be determined by the Lender to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Lender at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period for a period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Lender, at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate is
not so published then the “LIBOR Rate” for such Base Rate Loan shall be
determined by the Lender to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Lender at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Lender of the LIBOR Rate shall be conclusive and binding
for all purposes, absent manifest error.
The LIBOR Rate shall be adjusted for all costs, expenses and liabilities arising
from or in connection with reserve percentages prescribed by the Board of
Governors of the Federal Reserve System
13

--------------------------------------------------------------------------------





(or any successor) for “Eurocurrency Liabilities” (as defined in Regulation D of
the Federal Reserve Board, as amended). Notwithstanding the foregoing, (x) in no
event shall the LIBOR Rate (including any Benchmark Replacement with respect
thereto) be less than 0.50% and (y) unless otherwise specified in any amendment
to this Agreement entered into in accordance with Section 3.1(b), in the event
that a Benchmark Replacement with respect to the LIBOR Rate is implemented then
all references herein to the LIBOR Rate shall be deemed references to such
Benchmark Replacement.
“LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the LIBOR Rate.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
“Loan Documents” means, collectively, this Agreement, any Revolving Credit Note,
the Letter of Credit Documents, the Security Documents, the Guaranty Agreement
and each other document, instrument, certificate and agreement executed and
delivered by the Credit Parties or any of their respective Subsidiaries in favor
of or provided to the Lender or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Maintenance Capital Expenditure” means all expenditures (by the expenditure of
cash or the incurrence of Indebtedness permitted hereunder other than the
Obligations) by any Person during any measuring period for any improvements,
replacements, substitutions or additions to any equipment or property used in
the current operation of the business of such Person that are required to be
capitalized under GAAP.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, liabilities (actual or contingent) or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, (c) a material impairment of
the rights and remedies of the Lender under any Loan Document or (d) an
impairment of the legality, validity, binding effect or enforceability against
any Credit Party of any Loan Document to which it is a party.
“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
that individually represents greater than or equal to either (a) 5% of the
Consolidated Total Assets of the Borrower and its Domestic Subsidiaries or (b)
5% of the Consolidated EBITDA of the Borrower and its Domestic Subsidiaries;
provided that in any event the Borrower and the Material Domestic Subsidiaries
on a combined basis shall represent at least 95% of the Consolidated Total
Assets and Consolidated EBITDA of the Borrower and its Domestic Subsidiaries.
“Moody’s” means Moody’s Investors Service, Inc.
14

--------------------------------------------------------------------------------





“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding five (5) years.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 2.6(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Revolving Credit Loans,
(b) the L/C Obligations and (c) all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties to
the Lender, in each case under any Loan Document, with respect to any Revolving
Credit Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws, naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any
Revolving Credit Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding five (5) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any Acquisition permitted pursuant to Section
7.3(h).
“Permitted Liens” means the Liens permitted pursuant to Section 7.2.
15

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Lender pursuant to Section 2.5 for amounts drawn under Letters of Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, chief financial officer, corporate controller,
treasurer or assistant treasurer of such Person, or solely for purposes of the
delivery of incumbency certificates, organization documents and resolutions
pursuant to Section 4.1(c), the secretary or assistant secretary of such Person
or any other officer of such Person designated in writing by the Borrower and
reasonably acceptable to the Lender.
“Restricted Payment” means any dividend on, or the making of any payment or
other distribution on account of, or the purchase, redemption, retirement or
other acquisition (directly or indirectly) of, or the setting apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of the Borrower or any
Subsidiary, or the making of any distribution of cash, property or assets to the
holders of any Equity Interests of the Borrower or any Subsidiary on account of
such Equity Interests.
“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment on the
Closing Date shall be $25,000,000.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.9).
“Revolving Credit Increase” has the meaning assigned thereto in Section 2.9.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
16

--------------------------------------------------------------------------------





“Revolving Credit Maturity Date” means the earliest to occur of (a) August 5,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.4, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 8.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
the Lender evidencing the Revolving Credit Loans, substantially in the form
attached as Exhibit A, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Revolving Credit Outstandings” means, on any date, the sum of (a) the aggregate
outstanding principal amount of all Revolving Credit Loans on such date, after
giving effect to any borrowings and prepayments or repayments occurring on such
date plus (b) the aggregate outstanding amount of all L/C Obligations on such
date after giving effect to any extensions of credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
“Sale Leaseback Transaction” means any transaction whereby a Person shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereinafter acquired, and thereafter rent or lease such
property or other property that such Person intends to use for substantially the
same purpose or purposes as the property sold or transferred.
“Sanctioned Country” has the meaning assigned thereto in Section 5.18.
“Sanctioned Person” has the meaning assigned thereto in Section 5.18.
“Sanctions” has the meaning assigned thereto in Section 5.18.
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among the Borrower or any Subsidiary and the Lender or any Affiliate of the
Lender.
“Secured Hedge Agreement” means any Hedge Agreement between or among the
Borrower or any Subsidiary and the Lender or any Affiliate of the Lender.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing under (i) any Secured
Hedge Agreement and (ii) any Secured Cash Management Agreement; provided that
the “Secured Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.
“Secured Parties” means, collectively, the Lender and any Affiliate of the
Lender that holds any Secured Obligations and, in each case, their respective
successors and permitted assigns.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
17

--------------------------------------------------------------------------------





“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.
“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to any “keepwell, support or other agreement”).
“Specified Disposition” means any Asset Disposition (other than sale of
inventory in the ordinary course of business) having gross sales proceeds in
excess of $500,000.
“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Lender.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
18

--------------------------------------------------------------------------------





“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UK Bribery Act” has the meaning assigned thereto in Section 5.18.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
SECTION 1.2    Other Definitions and Provisions.
(a)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”. The amount of contingent liabilities or a liability
that is contingent, when such liabilities are referenced in this Agreement,
shall mean the amount of such liabilities computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
(b)    Any reference herein to a merger, consolidation, amalgamation,
conveyance, assignment, sale, disposition or transfer, or similar term, shall be
deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger,
consolidation, amalgamation, conveyance, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
19

--------------------------------------------------------------------------------





SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 6.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP; provided, further that (A) all
obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the effectiveness of FASB ASC 842 shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with FASB ASC 842 (on a
prospective or retroactive basis or otherwise) to be treated as Capital Lease
Obligations in the financial statements and (B) all financial statements
delivered to the Lender hereunder shall contain a schedule showing the
modifications necessary to reconcile the adjustments made pursuant to clause (A)
above with such financial statements.
SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
SECTION 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.7    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
20

--------------------------------------------------------------------------------





Letter of Credit Documents therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Documents and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).
SECTION 1.8    Covenant Compliance Generally. For purposes of determining
compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 6.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.1, 7.2 and 7.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
SECTION 1.9    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
ARTICLE II
REVOLVING CREDIT FACILITY


SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Lender agrees to make Revolving Credit Loans in Dollars to the
Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitment. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date. The Revolving Credit
Loans made by the Lender shall be evidenced by one or more accounts or records
maintained by the Lender in the ordinary course of business, which shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Lender and the interest and payments thereon. The Lender may request
a Revolving Credit Note in addition to such accounts or records. The Revolving
Credit Facility and the Revolving Credit Commitment shall terminate on the
Revolving Credit Maturity Date.
SECTION 2.2    Procedure for Advances of Revolving Credit Loans.
(a)    Requested Loans. The Borrower may request Revolving Credit Loans by
giving the Lender irrevocable prior written notice substantially in the form of
Exhibit B (a “Notice of Borrowing”) (or by electronic notice as set forth below)
not later than 1:00 p.m. (New York City time) (i) three (3) Business Days prior
to the date of the requested borrowing date (or such shorter period as may be
agreed to by the Lender) in the case of a LIBOR Rate Loan or (ii) one (1)
Business Day prior to the date of the requested borrowing date (or such shorter
period as may be agreed to by the Lender) in the case of a Base Rate Loan. Each
Revolving Credit Loan may only be requested in a minimum amount of $100,000.00.
The Borrower authorizes the Lender to disburse the proceeds of each Revolving
Credit Loan by crediting
21

--------------------------------------------------------------------------------





or wiring such proceeds to the deposit account of the Borrower identified to
Lender in writing from time to time.
(b)    Electronic Requests. The Lender will permit electronic transmittal of
instructions, authorizations, agreements or reports to the Lender by the
Borrower. Unless the Borrower specifically directs the Lender in writing not to
accept or act upon electronic communications from the Borrower, the Lender shall
have no liability to the Borrower for any loss or damage suffered by the
Borrower as a result of the Lender’s honoring of any requests, execution of any
instructions, authorizations or agreements or reliance on any reports
communicated to the Lender electronically and purporting to have been sent to
the Lender by the Borrower and the Lender shall have no duty to verify the
origin of any such communication or the authority of the person sending it.
Authorization shall be limited to designated Responsible Officers appointed by
the Borrower in a writing delivered to the Lender.
SECTION 2.3    Repayment and Prepayment of Revolving Credit Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together, in each case, with all accrued but
unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Lender, Revolving Credit Loans in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Revolving Credit Loans and second, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Lender in an amount equal to such excess.
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans, in whole or in part, without premium or penalty
(except as set forth in Section 3.2).
SECTION 2.4    Voluntary Reduction of the Revolving Credit Commitment. The
Borrower shall have the right at any time and from time to time, upon prior
written notice to the Lender, to permanently reduce, without premium or penalty,
the Revolving Credit Commitment in an aggregate principal amount not less than
$500,000 or any whole multiple of $500,000 in excess thereof. Each such
reduction shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Credit Commitment as so reduced, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Lender in an amount equal to such excess.
SECTION 2.5    L/C Facility.
(a)    Availability. The Lender agrees to issue standby Letters of Credit in an
aggregate amount not to exceed its L/C Sublimit for the account of the Borrower
or any Subsidiary thereof, so long as after giving effect to such issuance (i)
the L/C Obligations do not exceed the L/C Sublimit and (ii) the Revolving Credit
Outstandings do not exceed the Revolving Credit Commitment. Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the Lender. The undrawn amount
of all Letters of Credit shall be reserved under the Revolving Credit Commitment
and shall not be available for borrowings thereunder.
22

--------------------------------------------------------------------------------





(b)    Terms of Letters of Credit. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $50,000, (ii) expire on a date no
more than twelve (12) months after the date of issuance or last renewal or
extension of such Letter of Credit (subject to automatic renewal or extension
for additional one (1) year periods (but not to a date later than the date set
forth below) pursuant to the terms of the Letter of Credit Documents or other
documentation acceptable to the Lender), which date shall be no later than the
fifth (5th) Business Day prior to the Revolving Credit Maturity Date, and (iii)
unless otherwise expressly agreed by the Lender and the Borrower when a Letter
of Credit is issued by it (including any such agreement applicable to an
Existing Letter of Credit), be subject to the ISP as set forth in the Letter of
Credit Documents or as determined by the Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. As of the Closing
Date, each of the Existing Letters of Credit shall constitute, for all purposes
of this Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.
(c)    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Lender issue, amend, renew or extend a Letter of Credit
by delivering to Lender a Letter of Credit Application therefor, completed to
the satisfaction of the Lender, and such other certificates, documents and other
Letter of Credit Documents and information as the Lender may request, not later
than 11:00 a.m. at least two (2) Business Days prior to the proposed date of
issuance, amendment, renewal or extension, as the case may be. Upon receipt of
any Letter of Credit Application, the Lender shall process such Letter of Credit
Application and the certificates, documents and other Letter of Credit Documents
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to clauses (a) and (b) of this
Section 2.5 and Article IV, promptly issue, amend, renew or extend the Letter of
Credit requested thereby (subject to the timing requirements set forth in this
Section 2.5(c)) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Lender and the
Borrower. Additionally, the Borrower shall furnish to the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, renewal or extension, including any Letter of Credit Documents, as
the Lender may require.
(d)    Reimbursement. The Borrower shall reimburse the Lender for each drawing
in full on the date such drawing is made. To the extent not reimbursed by the
Borrower on the date of drawing, each drawing paid under a Letter of Credit
shall be deemed to be repaid to the Lender through a Base Rate Loan; provided
that if Revolving Credit Loans are not available for any reason at the time any
drawing is paid, then the Borrower shall immediately reimburse to the Lender the
full amount drawn, together with interest thereon from the date such drawing is
paid to the date such amount is fully repaid by the Borrower, at the rate
pursuant to Section 2.6(b) applicable to Base Rate Loans. In such event the
Borrower agrees that the Lender, in its sole discretion, may debit any account
maintained by the Borrower with the Lender for the amount of any such drawing.
If any Event of Default shall occur and be continuing or if any L/C Obligations
are outstanding on the date that is five (5) Business Days prior to the
Revolving Credit Maturity Date, on the Business Day that the Borrower receives
notice from the Lender demanding same, the Borrower shall immediately Cash
Collateralize the L/C Obligations as of such date; provided that the obligation
to provide such Cash Collateral shall become effective immediately, without
demand or other notice of any kind, (x) upon the occurrence of any Event of
Default with respect to the Borrower described in Section 8.1(f) or (g), and (y)
if any L/C Obligations remain outstanding on the Revolving Credit Maturity Date.
The Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if (i) the conditions set forth in Section 4.2 are not satisfied, (ii)
the issuance of such Letter of Credit would violate one or more policies of the
Lender applicable to letters of credit generally or (iii) the beneficiary of
such Letter of Credit is a Sanctioned Person. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. To the extent that any provision of
23

--------------------------------------------------------------------------------





any Letter of Credit Document is inconsistent with the provisions of this
Section 2.5, the provisions of this Section 2.5 shall apply.
(e)    Commissions and Other Charges. The Borrower shall pay to the Lender a
letter of credit commission with respect to each Letter of Credit in the amount
equal to the daily amount available to be drawn under such Letters of Credit
times the Applicable Margin with respect to Revolving Credit Loans that are
LIBOR Rate Loans (determined on a per annum basis). Such commissions shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the Lender. In
addition to the foregoing commissions, the Borrower shall pay or reimburse the
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by the Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it. For the avoidance
of doubt, such fees shall be applicable to and paid upon each of the Existing
Letters of Credit.
(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.5
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the Lender shall
not be responsible for, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Lender shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by the Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.
SECTION 2.6    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, Revolving Credit Loans shall bear interest at (i) the
Base Rate plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Lender a letter in form and substance reasonably satisfactory to the Lender
indemnifying the Lender in the manner set forth in Section 3.2 of this
Agreement).
(b)    Default Rate. (i) Immediately upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), (f) or (g), or (ii) at
the election of the Lender, upon the occurrence and during the continuance of
any other Event of Default, (i) the Borrower shall no longer have the option to
request LIBOR Rate Loans or Letters of Credit, (ii) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (iii) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (iv)
all accrued and unpaid interest shall be due and payable on demand of the
Lender. Interest shall continue to accrue on the Obligations after the filing
24

--------------------------------------------------------------------------------





by or against the Borrower of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.
(c)    Notice and Manner of Conversion or Continuation of Loans. Provided that
no Default or Event of Default has occurred and is then continuing, the Borrower
shall have the option to (i) convert at any time, and from time to time,
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans into one or more LIBOR Rate Loans and (ii) upon
the expiration of any Interest Period, (x) convert all or any part of its
outstanding LIBOR Rate Loans into Base Rate Loans or (y) continue such LIBOR
Rate Loans as LIBOR Rate Loans. The Borrower shall give the Lender prior written
notice in the form attached as Exhibit C (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Revolving Credit Loan is to be
effective. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be continued as a LIBOR
Rate Loan for the same Interest Period.
(d)    Interest Payment and Computation. Interest on each Revolving Credit Loan
shall be due and payable in arrears on the third Business Day of each calendar
quarter. All computations of fees and interest provided hereunder shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365/366-day year).
(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto (the “Maximum Rate”). In the event
that such a court determines that the Lender has charged or received interest
hereunder in excess of the Maximum Rate, the rate in effect hereunder shall
automatically be reduced to the Maximum Rate and the Lender shall (i) promptly
refund to the Borrower any interest received by the Lender in excess of the
Maximum Rate or (ii) apply such excess to the principal balance of the
Obligations. It is the intent hereof that the Borrower not pay or contract to
pay, and that the Lender not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of the Maximum Rate.
SECTION 2.7    Commitment Fee; Upfront Fees.
(a)    Commencing on the Closing Date, the Borrower shall pay to the Lender a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum equal
to 0.50% on the actual daily unused portion of the Revolving Credit Commitment.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement and ending on the date upon
which all Obligations (other than contingent indemnification obligations not
then due) shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated.
(b)    On the Closing Date, the Borrower shall pay to the Lender an upfront fee
in an amount equal to 0.25% of the aggregate principal amount of the Revolving
Credit Commitment.
SECTION 2.8    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the
25

--------------------------------------------------------------------------------





Reimbursement Obligation) payable to the Lender hereunder shall be made not
later than 1:00 p.m. on the date specified for payment under this Agreement in
immediately available funds and shall be made without any setoff, counterclaim
or deduction whatsoever. Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.
SECTION 2.9    Increase Option. The Borrower may from time to time request to
increase the Revolving Credit Commitment (each, a “Revolving Credit Increase”)
in minimum increments of $1,000,000 so long as, after giving effect thereto, the
aggregate amount of such Revolving Credit Increases during the term of this
Agreement does not exceed $10,000,000. Revolving Credit Increases pursuant to
this Section shall become effective on the date agreed by the Borrower and the
Lender. Each Revolving Credit Increase shall be subject to the following
conditions: (a) the Lender has agreed to provide such increase, (b) on the
proposed date of the effectiveness of such Revolving Credit Increase, (i) the
conditions set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied
and the Lender shall have received a certificate from the Borrower to that
effect and (ii) the Borrower shall be in compliance (on a pro forma basis) with
the covenants contained in Section 7.13 and (c) the Lender shall have received
documents, certificates and opinions consistent with those delivered on the
Closing Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such Revolving Credit Increase and such
other documents reasonably requested by the Lender. The Lender shall not be
obligated to provide any such Revolving Credit Increase.
ARTICLE III
CHANGED CIRCUMSTANCES; INCREASED COSTS; TAXES


SECTION 3.1    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Subject to clause (b)
below, in connection with any request for a LIBOR Rate Loan or a conversion or
continuation thereof or otherwise, if for any reason the Lender shall determine
(which determination shall be conclusive and binding absent manifest error) that
(i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Revolving Credit Loan, (ii) reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan, (iii) the LIBOR Rate, as applicable, does not adequately and
fairly reflect the cost to the Lender of making or maintaining such Revolving
Credit Loans or (iv) the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for the Lender to honor its obligations hereunder to make
or maintain any LIBOR Rate Loan, then thereafter, until the Lender notifies the
Borrower that such circumstances no longer exist, the obligation of the Lender
to make LIBOR Rate Loans and the right of the Borrower to convert any Revolving
Credit Loan to or continue any Revolving Credit Loan as a LIBOR Rate Loan shall
be suspended, and the Borrower shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan, (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan
(as of the last day of such Interest Period for any LIBOR Rate Loan) or (C) if
the Lender may not lawfully continue to maintain a LIBOR Rate Loan to
26

--------------------------------------------------------------------------------





the end of the then current Interest Period applicable thereto, the applicable
Revolving Credit Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period.
(b)    Effect of Benchmark Transition Event
(i)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Lender may amend this Agreement to replace the
LIBOR Rate with a Benchmark Replacement. Any such amendment will become
effective at 5:00 p.m. (New York time) on the tenth (10th) Business Day after
the Lender has provided such proposed amendment to the Borrower without any
further action or consent of the Borrower, so long as the Lender has not
received, by such time, written notice of objection to such amendment from the
Borrower. No replacement of the LIBOR Rate with a Benchmark Replacement pursuant
to this Section titled “Effect of Benchmark Transition Event” will occur prior
to the applicable Benchmark Transition Start Date.
(ii)    In connection with the implementation of a Benchmark Replacement, the
Lender will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of the Borrower.
(iii)    The Lender will promptly notify the Borrower of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Lender pursuant to this Section titled “Effect of
Benchmark Transition Event,” including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in the
Lender’s sole discretion and without consent from the Borrower, except, in each
case, as expressly required pursuant to this Section titled “Effect of Benchmark
Transition Event.”
(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a borrowing of a
LIBOR Rate Loan, conversion to or continuation of LIBOR Rate Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate.
SECTION 3.2    Indemnity for LIBOR Breakage. In the event that (i) any payment
of a LIBOR Rate Loan is required, made or permitted on a date other than the
last day of the then current Interest Period applicable thereto (including upon
demand by the Lender), (ii) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (iii) the failure to
convert, continue, borrow or prepay any LIBOR Rate Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate the Lender for the loss, cost and expense
27

--------------------------------------------------------------------------------





attributable to such event in an amount computed as follows: the excess, if any,
of (x) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the interest rate that
would have been applicable to such LIBOR Rate Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such LIBOR Rate Loan), over (y) the
amount of interest that would accrue on such principal amount for such period at
the interest rate with the Lender (or an affiliate of the Lender) would bid were
it to bid, at the commencement of the interest period, for U.S. Dollar deposits
of a comparable amount and period from other banks in the London interbank
eurodollar market. A certificate of the Lender delivered to the Borrower and
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this paragraph shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
upon demand.
SECTION 3.3    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or advances, loans or other credit extended or participated in by,
the Lender (except any reserve requirement reflected in the LIBOR Rate), (ii)
subject the Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto or (iii) impose on the Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by the Lender or any Letter of Credit, and
the result of any of the foregoing shall be to increase the cost to the Lender
of making, converting to, continuing or maintaining any Revolving Credit Loan
(or of maintaining its obligation to make any such Revolving Credit Loan), or to
increase the cost to the Lender issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of the Lender, the Borrower shall promptly pay to the Lender any such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or its holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of its holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment or the
Revolving Credit Loans made by, or the Letters of Credit issued by, the Lender
to a level below that which the Lender or its holding company could have
achieved but for such Change in Law (taking into consideration the Lender’s
policies and the policies of its holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of the
Lender the Borrower shall promptly pay to the Lender such additional amount or
amounts as will compensate the Lender or its holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate it or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation.
28

--------------------------------------------------------------------------------





(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of the Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 3.4    Taxes. For purposes of this Section 3.4¸ the term “Applicable
Law” includes FATCA. Any and all payments by or on account of the Obligations
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law requires the deduction or withholding
of any Tax from any such payment by the Lender, then the Borrower shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. The Borrower shall timely pay to the relevant Governmental Authority
in accordance with Applicable Law, or at the option of the Lender timely
reimburse it for the payment of, any Other Taxes as permitted by Applicable Law.
The Borrower shall indemnify the Lender, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Lender or required to be withheld or deducted
from a payment to the Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.
ARTICLE IV
CONDITIONS OF CLOSING AND BORROWING


SECTION 4.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lender to close this Agreement and to make the initial
Revolving Credit Loans or issue the initial Letter of Credit, if any, is subject
to the receipt and satisfaction by the Lender of each of the following:
(a)    this Agreement, a Revolving Credit Note in favor of the Lender, the
Security Documents and the Guaranty Agreement, together with any other
applicable Loan Documents;
(b)    a certificate from a Responsible Officer of the Borrower to the effect
that (i) all representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to a Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects,
(ii) after giving effect to the Closing Date, no Default or Event of Default has
occurred and is continuing, (iii) after giving effect to the Closing Date, each
Credit Party and each Subsidiary thereof is each Solvent and (iv) since December
31, 2019, no event has occurred or condition arisen, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect;
29

--------------------------------------------------------------------------------





(c)    a certificate of a Responsible Officer of each Credit Party certifying as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (i) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (ii) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date,
(iii) resolutions duly adopted by the board of directors (or other governing
body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and
(iv) certificates as of a recent date of the good standing of such Credit Party
under the laws of its jurisdiction of organization (or equivalent);
(d)    opinions of counsel to the Credit Parties addressed to the Lender with
respect to the Credit Parties, the Loan Documents and such other matters as the
Lender shall request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Lender without any obligation on the
part of counsel to the Credit Parties to update its opinion after the Closing
Date);
(e)    all filings and recordations that are necessary to perfect the security
in the Collateral and evidence (including lien searches) that upon such filings
and recordations such security interests constitute valid and perfected first
priority Liens thereon (subject to Permitted Liens);
(f)    payment of (i) all reasonable costs and expenses (including legal fees
and expenses) incurred by the Lender in connection with the transactions
contemplated by this Agreement and (ii) the fees set forth or referenced in
Section 2.7;
(g)    evidence of property, business interruption and liability insurance
covering each Credit Party (with appropriate endorsements naming the Lender as
lender’s loss payee on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Lender, copies of such insurance policies;
(h)    at least three Business Days prior to the Closing Date, (i) to the extent
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower and (ii) all documentation and other information requested by the
Lender for purpose of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act; and
(i)    such other documents, certificates and instruments reasonably requested
by the Lender with respect to the transactions contemplated by this Agreement.
SECTION 4.2    Conditions to All Extensions of Credit. The obligation of the
Lender to make any Revolving Credit Loans (including the initial Revolving
Credit Loans) or to issue or extend any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance or extension date:
(a)    The representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects, except
to the extent any such representation and warranty is qualified by materiality
or reference to a Material Adverse Effect, in which case, such representation
and warranty shall be true and correct in all respects, on and as of the date of
such borrowing, issuance or extension.
30

--------------------------------------------------------------------------------





(b)    No Default or Event of Default shall have occurred and be continuing on
or after giving effect to such borrowing, issuance or extension.
(c)    The Lender shall have received a Notice of Borrowing or Letter of Credit
Application, as applicable.
Each Notice of Borrowing or request for issuance or extension of a Letter of
Credit shall constitute a representation and warranty by the Borrower that the
conditions contained in Section 4.2(a) and (b) have been satisfied. Lender may
require a duly completed Compliance Certificate as a condition to making an
extension of credit.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES


To induce the Lender to enter into this Agreement and to make Revolving Credit
Loans and issue Letters of Credit, the Borrower hereby represents and warrants,
on behalf of itself and its Subsidiaries, to the Lender both before and after
giving effect to the transactions contemplated hereunder, which representations
and warranties shall be deemed made on the Closing Date and as otherwise set
forth in Section 4.2, that:
SECTION 5.1    Organization; Power; Qualification. Each Credit Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.2    Ownership. Schedule 5.2 lists the legal name and jurisdiction of
organization of each Credit Party and Subsidiary of any Credit Party as of the
Closing Date, and for each Subsidiary of any Credit Party as of the Closing Date
also indicates the parent entity of such Subsidiary and the percentage of issued
and outstanding Equity Interests of such Subsidiary owned by the parent entity.
As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Subsidiary of the
Borrower, except as described on Schedule 5.2.
SECTION 5.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of each of the Loan Documents
to which it is a party in accordance with their respective terms. Each of the
other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party that is a party thereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
SECTION 5.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such
31

--------------------------------------------------------------------------------





Person is a party, in accordance with their respective terms, the Revolving
Credit Loans hereunder and the transactions contemplated hereby or thereby do
not and will not, by the passage of time, the giving of notice or otherwise,
(a) require any Governmental Approval (or, if required, such approval has been
obtained) or violate any Applicable Law relating to any Credit Party,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party, (c) conflict with, result in a breach of or constitute a default
under any indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval relating to such Person except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents that have been
obtained or made or for which the failure to obtain or make could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) consents or filings under the UCC.
SECTION 5.5    Compliance with Law; Governmental Approvals. The Borrower and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties, except in each case of clauses (a) and (b) where the
failure to have or comply could not reasonably be expected to have a Material
Adverse Effect.
SECTION 5.6    Taxes. The Borrower and each Subsidiary thereof has filed all
United States federal tax returns and all other tax returns required to be filed
and has paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or its Subsidiaries except such taxes, if
any, as are being contested in good faith and as to which, in the good faith
judgment of the Borrower, adequate reserves have been provided and except for
those returns with respect to which the failure to file would not reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries with respect to any taxes or
other governmental charges are adequate in the good faith judgment of the
Borrower.
SECTION 5.7    Intellectual Property Matters. Except as could not reasonably be
expected to have a Material Adverse Effect, the Borrower and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business.
SECTION 5.8    Environmental Matters. The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable Environmental Laws.
There has been no release, or to its knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by any Credit Party or
any Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under applicable Environmental Laws that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has received
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws
32

--------------------------------------------------------------------------------





that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
SECTION 5.9    Employee Benefit Matters. The Borrower and each ERISA Affiliate
is in compliance in all material respects with all applicable provisions of
ERISA. No liability has been incurred by the Borrower or any ERISA Affiliate
which remains unsatisfied for any taxes or penalties assessed with respect to
any Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any ERISA Affiliate is required to contribute to or has ever had a
liability to a Multiemployer Plan. As of the Closing Date the Borrower is not
nor will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Revolving Credit Loans, the Letters of Credit or the Revolving Credit
Commitment.
SECTION 5.10    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Revolving Credit Loans or Letters of Credit will
be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.
SECTION 5.11    Investment Company Act, Etc. No Credit Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act and no Credit Party nor any Subsidiary thereof is, or
after giving effect to any extension of credit will be, subject to regulation
under any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.
SECTION 5.12    Employee Relations. The Borrower knows of no pending, threatened
or contemplated strikes, work stoppage or other collective labor disputes
involving its employees or those of its Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 5.13    Financial Statements. The audited financial statements for the
periods ended December 31, 2017, December 31, 2018 and December 31, 2019, the
unaudited financial statements for the period ended March 31, 2020 and all
financial and other information supplied to the Lender after the Closing Date
pursuant to Section 6.1(a) and (b), in each case have been prepared in
accordance with GAAP, and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
SECTION 5.14    No Material Adverse Effect. Since December 31, 2019, there has
been no change in the business, property, financial condition or results of
operations of the Borrower and its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect.
33

--------------------------------------------------------------------------------





SECTION 5.15    Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.
SECTION 5.16    Title to Properties. Each Credit Party and each Subsidiary
thereof has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder or where the failure to have such title or other
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 5.17    Litigation. There are no actions, suits or proceedings pending
or, to its knowledge, threatened against the Borrower or any Subsidiary thereof
or any of their respective properties in any court or before any arbitrator of
any kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
SECTION 5.18    Sanctions; Anti-Corruption Laws and Anti-Money Laundering Laws.
(a)    None of the Borrower, any of its Subsidiaries, any director or officer,
or any employee, agent, or Affiliate, of the Borrower or any of its
Subsidiaries, is a Person (any such Person, a “Sanctioned Person”) that is, or
is owned or controlled by Persons that are, (i) the target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Hong Kong
Monetary Authority or any other relevant sanctions authorities (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is the target of Sanctions (any such country or territory, a “Sanctioned
Country”), including currently, the Crimea region, Cuba, Iran, North Korea and
Syria.
(b)    None of the Borrower or any of its Subsidiaries nor to the knowledge of
the Borrower, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of any applicable anti-bribery law, including but not limited to,
the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign
Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the Borrower and, to
the knowledge of the Borrower, its Affiliates have conducted their businesses in
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(c)    The Borrower and, to the knowledge of the Borrower, its Affiliates have
conducted their businesses in compliance with all anti-money laundering rules
and regulations and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.
SECTION 5.19    Absence of Defaults. No Default or an Event of Default has
occurred or is continuing.
SECTION 5.20    Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information
34

--------------------------------------------------------------------------------





so furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized that projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may vary
from such projections). As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
ARTICLE VI
AFFIRMATIVE COVENANTS


Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Borrower will, and will cause each
of its Subsidiaries to:
SECTION 6.1    Financial Statements and Budgets. Deliver to the Lender, in form
and detail satisfactory to the Lender:
(a)    Annual Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing acceptable to the Lender, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP (but may contain a “going
concern” statement solely with respect to, or resulting solely from, the
upcoming maturity date of the Revolving Credit Facility being scheduled to occur
within twelve months from the time such report is delivered).
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year, an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all
35

--------------------------------------------------------------------------------





material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments and the absence of footnotes.
(c)    Annual Budget. As soon as practicable and in any event within sixty (60)
days after the end of each Fiscal Year, an operating and capital budget of the
Borrower and its Subsidiaries for the ensuing four (4) fiscal quarters, to be
prepared in accordance with GAAP and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, and a projected income
statement, statement of cash flows and balance sheet, all accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.
SECTION 6.2    Certificates; Other Reports. Deliver to the Lender:
(a)    at each time financial statements are delivered pursuant to Sections
6.1(a) or (b) and at such other times as the Lender shall reasonably request, a
duly completed Compliance Certificate signed by the chief financial officer,
treasurer or corporate controller of the Borrower (which shall (i) contain a
listing of each Immaterial Domestic Subsidiary who is not a Guarantor as of the
date thereof along with a calculation of the portion of Consolidated EBITDA and
Consolidated Total Assets of the Borrower and its Subsidiaries attributable
thereto; (ii) state that such officer has reviewed the terms of the Loan
Documents and has made, or has caused to be made under such officer’s
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence of any
Default or Event of Default during or at the end of such accounting period and
that such officer does not have knowledge of the existence, as at the date of
such certificate, of any Default or Event of Default, or, if such officer does
have knowledge that a Default or an Event of Default existed or exists,
specifying the nature and period of existence thereof and what action the
Borrower has taken, is taking, or proposes to take with respect thereto;
(iii) set forth the calculations required to establish whether the Borrower was
in compliance with each of the financial covenants set forth in Section 7.13 on
the date of such financial statements and (iv) with respect to each Compliance
Certificate delivered with the financial statements delivered pursuant to
Section 6.1(a), include an annual recurring revenue report on a trailing twelve
month basis as of the end of the Fiscal Year for which such Compliance
Certificate is being delivered), together with any report, if any, that was
prepared in conjunction with such financial statements, containing management’s
discussion and analysis of such financial statements;
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lender pursuant hereto;
(c)    promptly, and in any event within ten (10) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
36

--------------------------------------------------------------------------------





(d)    promptly following any request therefor, such other information and
documentation reasonably requested by the Lender for purpose of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary thereof as the Lender may reasonably request.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website; provided that the Borrower shall deliver electronic versions by e-mail
(i.e., soft copies) of such documents to the Lender if it requests the Borrower
to deliver such soft copies until a written request to cease delivering soft
copies is given by the Lender.
SECTION 6.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Lender in writing of: (a) the occurrence
of any Default or Event of Default and of any other development, financial or
otherwise, that could reasonably be expected to have a Material Adverse Effect,
(b) the receipt of any notice from any Governmental Authority of the expiration
without renewal, revocation or suspension of, or the institution of any
proceedings to revoke or suspend, any license now or hereafter held by the
Borrower or any Subsidiary which is required to conduct business in compliance
with all applicable laws and regulations, other than such expiration, revocation
or suspension that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (c) the receipt of any notice from
any Governmental Authority of the institution of any disciplinary proceedings
against or with respect to the Borrower or any Subsidiary or the issuance of any
order, the taking of any action or any request for an extraordinary audit for
cause by any Governmental Authority which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (d) any judicial or
administrative order limiting or controlling the business of the Borrower or any
Subsidiary which has been issued or adopted and which could reasonably be
expected to have a Material Adverse Effect.
SECTION 6.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 7.4, preserve and maintain its separate corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
SECTION 6.5    Maintenance of Properties. Do all things reasonably necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, ordinary wear and tear excepted, and make all reasonably
necessary repairs, renewals and replacements for the conduct of its business,
except where the failure to do so could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
SECTION 6.6    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and deliver to the Lender upon its request
information in reasonable detail as to the insurance then in effect. All such
insurance shall, (a) provide
37

--------------------------------------------------------------------------------





that no cancellation or material modification thereof shall be effective until
at least 30 days (or 10 days for non-payment of premiums) after receipt by the
Lender of written notice thereof, (b) in the case of each liability insurance
policy, name the Lender as an additional insured party thereunder and (c) in the
case of each property insurance policy, name the Lender as lender’s loss payee.
SECTION 6.7    Payment of Taxes. Pay when due all material taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.
SECTION 6.8    Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 6.9    Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
the UK Bribery Act, the FCPA, all anti-money laundering rules and regulations,
all similar laws, rules or regulations and all applicable Sanctions.
SECTION 6.10    Compliance with ERISA. The Borrower and its Subsidiaries shall
not (a) terminate, or permit any ERISA Affiliate to terminate, any Employee
Benefit Plan so as to result in any material liability to the Borrower or an
ERISA Affiliate to the PBGC, (b) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, that presents a material risk of such a termination by the PBGC of
any Employee Benefit Plan so as to result in any material liability of the
Borrower or any ERISA Affiliate to the PBGC, (c) be an “employer” (as defined in
Section 3(5) of ERISA), or permit any ERISA Affiliate to be an “employer,”
required to contribute to any Multiemployer Plan or (d) fail to comply in any
material respect with any laws or regulations applicable to any Employee Benefit
Plan.
SECTION 6.11    Visits and Inspections. Permit representatives of the Lender,
from time to time upon prior reasonable notice and at such times during normal
business hours, to visit and inspect its properties; inspect, audit and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Excluding any such visits and inspections during the continuation of an Event of
Default, the Lender shall not exercise such rights more often than two (2) times
during any calendar year. Any such visits and inspections conducted during the
occurrence of an Event of Default shall be at the expense of the Borrower.
SECTION 6.12    Additional Subsidiaries and Collateral. If after the Closing
Date, any Subsidiary is created or acquired or any Domestic Subsidiary ceases to
be an Immaterial Domestic Subsidiary, (a) promptly notify the Lender of such
event and, if such Subsidiary is a Material Domestic Subsidiary, within thirty
(30) days after such event (or such longer period as may be agreed by the
Lender, with any such agreement to be evidenced by a writing from the Lender,
which writing may be in the form of an e-mail), cause such Subsidiary to
(i) become a Guarantor by delivering to the Lender a duly executed supplement to
the Guaranty Agreement or such other document as the Lender shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the
38

--------------------------------------------------------------------------------





Collateral Agreement) owned by such Subsidiary by delivering to the Lender a
duly executed supplement to each applicable Security Document or such other
document as the Lender shall deem appropriate for such purpose and comply with
the terms of each applicable Security Document, (iii) deliver to the Lender such
opinions, documents and certificates referred to in Section 4.1 as may be
reasonably requested by the Lender, (iv) deliver to the Lender such updated
Schedules to the Loan Documents as requested by the Lender with respect to such
Subsidiary, and (v) deliver to the Lender such other documents as may be
reasonably requested by the Lender, all in form, content and scope reasonably
satisfactory to the Lender, and (b) provide all additional information,
documents and certificates, and take such additional action, as required by the
Security Documents.
SECTION 6.13    Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Credit Loans (a) to pay fees, commissions and expenses in connection
with this Agreement and (b) for working capital and general corporate purposes
of the Borrower and its Subsidiaries, including Permitted Acquisitions. The
Borrower will not request any extension of credit, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
extension of credit, directly or indirectly, (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of the UK Bribery Act, the
FCPA or any similar laws, rules or regulations, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 6.14    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the Lender
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Credit Parties.  The Borrower also
agrees to provide to the Lender, from time to time upon the reasonable request
by the Lender, evidence reasonably satisfactory to the Lender as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
ARTICLE VII
NEGATIVE COVENANTS


Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitments terminated, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:
SECTION 7.1    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    the Obligations;
(b)    Indebtedness (i) owing under Hedge Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) owing under Cash Management
Agreements entered into in the ordinary course of business;
39

--------------------------------------------------------------------------------





(c)    Indebtedness existing on the Closing Date and listed on Schedule 7.1, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;
(d)    Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (c) of this Section;
(e)    unsecured intercompany Indebtedness (i) owed by any Credit Party to
another Credit Party, (ii) owed by any Credit Party to any Non-Guarantor
Subsidiary (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Lender), (iii) owed by
any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary and (iv) owed
by any Non-Guarantor Subsidiary to any Credit Party;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(g)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(h)    Indebtedness representing deferred compensation to officers, directors,
managers, consultants and employees of the Borrower and its Subsidiaries
incurred in the ordinary course of business;
(i)    Indebtedness incurred in a Permitted Acquisition, any other Investment or
other acquisition permitted hereunder or any Asset Disposition permitted
hereunder, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;
(j)    (i) Indebtedness assumed in connection with any Permitted Acquisition;
provided that such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, and (ii) the renewal, refinancing, extension and
replacement (but not the increase in the aggregate principal amount) thereof;
and
(k)    Indebtedness not otherwise permitted hereunder in an aggregate amount not
to exceed $10,000,000 at any time outstanding.
SECTION 7.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(a)    Liens created pursuant to the Loan Documents;
(b)    Liens in existence on the Closing Date and described on Schedule 7.2, and
the replacement, renewal or extension thereof; provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or
40

--------------------------------------------------------------------------------





(ii) which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;
(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, detract from the
value of such property or impair the use thereof in the ordinary conduct of
business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(i) or securing appeal or other surety bonds
relating to such judgments;
(i)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of setoff and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(j)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness; and
(k)    Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate principal amount not to exceed $10,000,000 at any
time outstanding.
Notwithstanding the foregoing, in no event shall this Section permit any
consensual Liens on real property or intellectual property of the Borrower or
any of its Subsidiaries.
SECTION 7.3    Investments. Make any Investment, except:
41

--------------------------------------------------------------------------------





(a)    (i) Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 7.3, (iii) Investments made after the Closing Date by any Credit Party
in any other Credit Party, (iv) Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary, (v) Investments
made after the Closing Date by any Non-Guarantor Subsidiary in any Credit Party
and (vi) Investments which consist of the transfer of Equity Interests of a
Non-Guarantor Subsidiary by a Credit Party to another Non-Guarantor Subsidiary;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries consisting of
capital expenditures permitted by this Agreement;
(d)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 7.2;
(e)    purchases of assets in the ordinary course of business;
(f)    Guarantees permitted pursuant to Section 7.1;
(g)    extensions of credit by any of the Credit Parties relating to the sale of
goods and/or services to customers in the ordinary course of business;
(h)    Investments in the form of Acquisitions in an aggregate amount of
consideration (including earnouts) during the term of this Agreement not to
exceed $30,000,000; provided that, (i) such Acquisition is non-hostile, (ii) the
Person or assets to be acquired are in the same, or substantially similar,
business to one or more businesses of the Borrower and its Subsidiaries prior to
such Acquisition (without limiting the generality of the foregoing, it being
agreed that any e-commerce technology Person or assets are deemed to be in the
same or substantially similar business), (iii) no Default or Event of Default
has occurred and is continuing or would result therefrom and (iv) at the time of
such Acquisition and after giving pro forma effect thereto and any Indebtedness
incurred in connection therewith (and any other appropriate pro forma
adjustments), the Consolidated Total Leverage Ratio is less than or equal to
2.00 to 1.00 and the Borrower is in compliance with Section 7.13(b), each such
compliance to be determined on the basis of the financial information most
recently delivered to the Lender pursuant to Section 6.1(a) or (b); and
(i)    additional Investments in an aggregate amount not to exceed $50,000,000
at any time outstanding; provided that no Default or Event of Default has
occurred and is continuing or would result therefrom.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 7.4    Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
42

--------------------------------------------------------------------------------





(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity);
(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, or may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to, any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, or may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to, any other Non-Guarantor Subsidiary
that is a Domestic Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Guarantor; provided that, with respect to any such disposition
by any Non-Guarantor Subsidiary, the consideration for such disposition shall
not exceed the fair value of such assets;
(d)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
Permitted Acquisition; provided that in the case of any merger involving a
Wholly-Owned Subsidiary that is a Domestic Subsidiary, a Guarantor shall be the
continuing or surviving entity; and
(e)    Asset Dispositions permitted by Section 7.5 (other than clause (d)
thereof).
SECTION 7.5    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale of inventory in the ordinary course of business;
(b)    the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
(c)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;
(d)    the transfer by any Credit Party of its assets to any other Credit Party,
the transfer of assets to the Borrower or any Guarantor pursuant to any other
transaction permitted pursuant to Section 7.4 or the transfer by any Credit
Party of Equity Interests of a Non-Guarantor Subsidiary permitted pursuant to
Section 7.3(a)(vi);
(e)    the transfer by any Non-Guarantor Subsidiary of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer);
(f)    the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;
43

--------------------------------------------------------------------------------





(g)    licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Borrower and its
Subsidiaries, provided that no such license may be exclusive except for
exclusive licenses to customers of work developed by the Borrower or any
Subsidiary exclusively for such customers;
(h)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;
(i)    the sale and/or exchange of Cash Equivalents; and
(j)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) no Default or Event of Default shall exist or would result
from such Asset Disposition and (ii) the aggregate fair market value of all
property disposed of in reliance on this clause (j) shall not exceed $100,000 in
any Fiscal Year.
SECTION 7.6    Restricted Payments. Declare or pay any Restricted Payments;
provided that:
(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in shares of its own common Equity Interests;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Guarantor;
(c)    (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Foreign Subsidiary
may make Restricted Payments to any other Non-Guarantor Subsidiary;
(d)    the Borrower and its Subsidiaries may make cash payment, in lieu of
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for the Equity
Interests of the Borrower or a Subsidiary;
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower and its Subsidiaries may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans or similar
arrangements for management (including directors and officers) or employees of
the Borrower and its Subsidiaries; and
(f)    the Borrower may declare and make Restricted Payments in aggregate amount
in any Fiscal Year not to exceed $10,000,000 so long as (i) no Default or Event
of Default has occurred and is continuing or would result therefrom and (ii)
after giving pro forma effect to such Restricted Payment and any Indebtedness
incurred in connection therewith, the Consolidated Total Leverage Ratio is less
than or equal to 2.00 to 1.00, such compliance to be determined on the basis of
the financial information most recently delivered to the Lender pursuant to
Section 6.1(a) or (b) as though such Restricted Payment had been made as of the
last day of the applicable four fiscal quarter period covered thereby.
44

--------------------------------------------------------------------------------





SECTION 7.7    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, or other
Affiliate of, the Borrower or any of its Subsidiaries or (b) any Affiliate of
any such officer or director, other than (i) transactions permitted by Sections
7.1, 7.3, 7.4, 7.5, and 7.6, (ii) transactions existing on the Closing Date and
described on Schedule 7.7, (iii) transactions among Credit Parties and their
Subsidiaries, or any of them, not prohibited hereunder, (iv) other transactions
in the ordinary course of business on terms at least as favorable as would be
obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party as determined in good faith by the board of directors (or
equivalent governing body) of the Borrower, (v) employment and severance
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business, (vi) stock repurchases permitted hereunder from officers
and/or directors of the Borrower for fair market value and (vii) payment of
customary fees and reasonable out of pocket costs to, and indemnities for the
benefit of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries.
SECTION 7.8    Accounting Changes; Organizational Documents. Change its Fiscal
Year end, make any material change in its accounting treatment and reporting
practices except as required or allowed by GAAP or amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
documents) or amend, modify or change its bylaws (or other similar documents) in
any manner materially adverse to the rights or interests of the Lender; provided
that the Borrower may change its Fiscal Year end one time during the term of
this Agreement so long as the Borrower provides the Lender with at least 10
days’ prior written notice (which written notice may be in the form of an
e-mail) of such change.
SECTION 7.9    Payments and Modifications of Subordinated Indebtedness.
(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Lender hereunder or would violate the
subordination terms thereof.
(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due or at the
maturity thereof) any Subordinated Indebtedness to the extent such payment would
be prohibited by any subordination provisions applicable thereto.
SECTION 7.10    No Further Negative Pledges; Restrictive Agreements. Create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (a) create or assume any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, (b) pay dividends or
make any other distributions to the Borrower or any Subsidiary on its Equity
Interests, make loans or advances to any Credit Party or pay any Indebtedness or
other obligation owed to any Credit Party or (c) sell, lease or transfer any of
its properties or assets to any Credit Party or to guarantee Obligations, except
(i) pursuant to the Loan Documents or Applicable Law, (ii) customary
restrictions in connection with any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (iii) customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is
45

--------------------------------------------------------------------------------





permitted pursuant to Section 7.5) that limit the transfer of such Property
pending the consummation of such sale and (iv) customary restrictions in leases,
subleases, licenses and sublicenses or asset sale agreements otherwise permitted
by this Agreement so long as such restrictions relate only to the assets subject
thereto.
SECTION 7.11    Sanctions; Anti-Bribery. Directly or indirectly, use the
proceeds of the Revolving Credit Loans and Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is the target of Sanctions or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Revolving Credit Loans and Letters of Credit, whether as
issuing bank, lender, underwriter, advisor, investor or otherwise). No part of
the proceeds of the Revolving Credit Loans and Letters of Credit will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery law.
SECTION 7.12    Capital Expenditures. Make any Capital Expenditure other than
Capital Expenditures in an aggregate amount in any Fiscal Year not to exceed
$10,000,000, so long as (a) no Default or Event of Default has occurred and is
continuing or would result therefrom and (b) after giving pro forma effect to
such Capital Expenditure and any Indebtedness incurred in connection therewith,
the Consolidated Total Leverage Ratio is less than or equal to 2.00 to 1.00,
such compliance to be determined on the basis of the financial information most
recently delivered to the Lender pursuant to Section 6.1(a) or (b) as though
such Capital Expenditure had been made as of the last day of the applicable four
fiscal quarter period covered thereby.
SECTION 7.13    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 2.50 to
1.00.
(b)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter, permit the ratio of (i) the sum of (A) Consolidated EBITDA less (B) the
aggregate amount of all Maintenance Capital Expenditures paid in cash less (C)
the aggregate amount of all Restricted Payments made in cash, in each case, for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date, to (ii) Consolidated Interest Expense for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date, to
be less than 3.00 to 1.00.
SECTION 7.14    Disposal of Subsidiary Interests. Permit any Domestic Subsidiary
to be a non-Wholly-Owned Subsidiary except as a result of or in connection with
a dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 7.4.
ARTICLE VIII
DEFAULT AND REMEDIES


SECTION 8.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Nonpayment of (i) principal of any Revolving Credit Loan or Reimbursement
Obligation when and as due or (ii) nonpayment of interest on any Revolving
Credit Loan or Reimbursement Obligation or the payment of any other Obligation,
and with respect to this clause (ii) such default shall continue for a period of
three (3) Business Days.
46

--------------------------------------------------------------------------------





(b)    Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any Subsidiary thereof in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary thereof in this Agreement, any other Loan Document, or in any
document delivered in connection herewith or therewith that is not subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made.
(c)    The Borrower or any Subsidiary thereof shall default in the performance
or observance of any covenant or agreement contained in Sections 6.1, 6.2, 6.3,
6.4, 6.12, or 6.13 or Article VII.
(d)    The Borrower or any Subsidiary shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Lender’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of the Borrower or any Subsidiary having
obtained knowledge thereof.
(e)    The Borrower or any Subsidiary shall (i) default in the payment of any
Indebtedness (other than the Revolving Credit Loans or any Reimbursement
Obligation) the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of $500,000 beyond the period of grace
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Indebtedness (other than the Revolving
Credit Loans or any Reimbursement Obligation) the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of $500,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to (A) become due, or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(any applicable grace period having expired) or (B) be cash collateralized.
(f)    The Borrower or any Subsidiary shall (i) commence a voluntary case under
any Debtor Relief Laws, (ii) file a petition seeking to take advantage of any
Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
any Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign, (v) admit in writing its inability to
pay its debts as they become due, (vi) make a general assignment for the benefit
of creditors, or (vii) take any corporate action for the purpose of authorizing
any of the foregoing.
(g)    A case or other proceeding shall be commenced against the Borrower or any
Subsidiary in any court of competent jurisdiction seeking (i) relief under any
Debtor Relief Laws, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for the Borrower or any Subsidiary or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting
47

--------------------------------------------------------------------------------





the relief requested in such case or proceeding (including, but not limited to,
an order for relief under such federal bankruptcy laws) shall be entered.
(h)    Any ERISA Event which, individually or in the aggregate, has resulted or
could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of $500,000 shall have occurred.
(i)    One or more judgments, orders or decrees shall be entered against the
Borrower or any Subsidiary by any court and (i) enforcement proceedings are
commenced by any creditor upon such judgments, orders or decrees or (ii) such
judgments, orders or decrees continue without having been discharged, vacated or
stayed for a period of, with respect to the Borrower or any Domestic Subsidiary,
thirty (30) consecutive days, or, with respect to any Foreign Subsidiary, sixty
(60) consecutive days, after the entry thereof, and, in each case, such
judgments, orders or decrees are either (A) for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage), equal to or in
excess of $500,000 or (B) for injunctive relief and could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(j)    Any Change in Control shall occur.
(k)    Any material provision of this Agreement or any material provision of any
other Loan Document shall for any reason cease to be valid and binding on the
Borrower or any Subsidiary party thereto or any such Person shall so state in
writing, or any Loan Document shall for any reason cease to create a valid and
perfected first priority Lien (subject to Permitted Liens) on, or security
interest in, any of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.
SECTION 8.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, the Lender may (a) terminate the Revolving Credit Commitment
and declare the principal of and interest on the Revolving Credit Loans and the
Reimbursement Obligations at the time outstanding, and all other Obligations to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Revolving Credit Facility and any right of the Borrower to request borrowings or
Letters of Credit thereunder; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(f) or (g), the Revolving Credit Facility shall
be automatically terminated and all Obligations shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding, (b) with respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph,
demand that the Borrower deposit in a Cash Collateral account opened by the
Lender an amount equal to 105% of the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such Cash Collateral account
shall be applied by the Lender to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations and (c) exercise all of its other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Secured Obligations.
48

--------------------------------------------------------------------------------





SECTION 8.3    Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Lender set forth in this Agreement is not
intended to be exhaustive and the exercise by the Lender of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Lender in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Borrower and
the Lender or its agents or employees shall be effective to change, modify or
discharge any provision of this Agreement or any of the other Loan Documents or
to constitute a waiver of any Event of Default.
SECTION 8.4    Application of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 8.2 or the Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received on account of the Secured Obligations and all net proceeds
from the enforcement of the Secured Obligations shall be applied to the Secured
Obligations in such order as determined by the Lender, with the balance, if any,
after all of the Secured Obligations have been indefeasibly paid in full, paid
to the Borrower or as otherwise required by Applicable Law.
ARTICLE IX
MISCELLANEOUS


SECTION 9.1    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service or mailed by
certified or registered mail as follows:
If to the Borrower:
ChannelAdvisor Corporation
3025 Carrington Mill Boulevard, Suite 500
Morrisville, NC 27560
Attention of: General Counsel
Telephone No.: 919-582-6771


If to the Lender:
HSBC Bank USA, N.A.
550 South Tryon Street, Suite 3520
Charlotte, NC 28202
Attention of: Taylor R. Beringer
Telephone No.: 980-335-5109




49

--------------------------------------------------------------------------------





(b)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received.
SECTION 9.2    Amendments, Waivers and Consents. Subject to Section 3.1(b), any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived with the prior written consent of the
Lender and the Borrower.
SECTION 9.3    Expenses; Indemnity.
(a)    The Borrower and any other Credit Party, jointly and severally, shall pay
(i) all reasonable out of pocket expenses incurred by the Lender and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Lender (and, if necessary, one local counsel to the Lender in
any relevant jurisdiction)), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by the
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Lender (including the fees, charges and
disbursements of one counsel for the Lender (and, if necessary, one local
counsel to the Lender in any relevant jurisdiction)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Revolving Credit Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Credit Loans
or Letters of Credit, in any arbitration proceeding or otherwise.
(b)    THE BORROWER SHALL INDEMNIFY THE LENDER (AND ANY SUB-AGENT THEREOF) AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, AND
SHALL PAY OR REIMBURSE ANY SUCH INDEMNITEE FOR, ANY AND ALL LOSSES, CLAIMS
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS), PENALTIES, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ONE COUNSEL FOR ALL INDEMNITEES TAKEN AS A WHOLE AND, IF REASONABLY
NECESSARY, ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION, AND SOLELY IN THE
CASE OF A CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL IN EACH RELEVANT
JURISDICTION TO EACH GROUP OF SIMILARLY SITUATED AFFECTED INDEMNITEES), INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING
THE BORROWER OR ANY OTHER CREDIT PARTY), ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (ii) ANY REVOLVING CREDIT LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE LENDER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY
50

--------------------------------------------------------------------------------





CREDIT PARTY OR ANY SUBSIDIARY THEREOF, OR ANY ENVIRONMENTAL CLAIM RELATED IN
ANY WAY TO ANY CREDIT PARTY OR ANY SUBSIDIARY, (iv) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, ARBITRATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY CREDIT PARTY OR ANY SUBSIDIARY THEREOF, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, OR (v) ANY CLAIM
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS), INVESTIGATION,
LITIGATION, ARBITRATION OR OTHER PROCEEDING (WHETHER OR NOT THE LENDER IS A
PARTY THERETO) AND THE PROSECUTION AND DEFENSE THEREOF, ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE REVOLVING CREDIT LOANS, THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING WITHOUT LIMITATION,
REASONABLE ATTORNEYS AND CONSULTANT’S FEES (SUBJECT TO THE LIMITATION ON THE
NUMBER OF COUNSEL INCLUDED IN THE FOURTH PARENTHETICAL OF THIS SECTION 9.3(B)),
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.
(c)    To the fullest extent permitted by Applicable Law, the Borrower and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Revolving Credit Loan or Letter of Credit or the use of
the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except for such damages arising from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
by final and nonappealable judgment. All amounts due under this Section shall be
payable promptly after demand therefor. Each party’s obligations under this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.
(d)    THE BORROWER AND THE LENDER EXPRESSLY INTEND THAT THE FOREGOING INDEMNITY
SHALL COVER, AND THAT THE BORROWER SHALL INDEMNIFY AND HOLD THE INDEMNITEES
HARMLESS FROM AND AGAINST, COSTS, EXPENSES AND LOSSES SUFFERED AS A RESULT OF
THE NEGLIGENCE OF ANY INDEMNITEE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT).
SECTION 9.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this
51

--------------------------------------------------------------------------------





Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness.
SECTION 9.5    Governing Law; Jurisdiction, Etc.
(a)    This Agreement and the other Loan Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.
(b)    The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.
(c)    The Borrower and each other Credit Party irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.
SECTION 9.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN
52

--------------------------------------------------------------------------------





THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Lender for the ratable benefit of any of the Secured
Parties or to any Secured Party directly or the Lender or any Secured Party
receives any payment or proceeds of the Collateral or any Secured Party
exercises its right of setoff, which payments or proceeds (including any
proceeds of such setoff) or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Lender.
SECTION 9.8    Successors and Assigns; Participations. This Agreement is binding
on the Borrower’s and the Lender’s successors and assignees. The Borrower agrees
that it may not assign this Agreement without the Lender’s prior written
consent. The Lender may sell participations in or assign its Revolving Credit
Loan and the rights and obligations hereunder, and may exchange information
about the Borrower with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.
SECTION 9.9    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 9.10    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lender and any Persons designated by the
Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Revolving Credit Commitments remain in effect or the Revolving Credit Facility
has not been terminated.
SECTION 9.11    Survival. All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lender or any borrowing
hereunder. Notwithstanding any termination of this Agreement, the indemnities to
which the Lender is entitled under the provisions of Section 9.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Lender against events arising after such
termination as well as before.
SECTION 9.12    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 9.13    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of
53

--------------------------------------------------------------------------------





such provision in any other jurisdiction. In the event that any provision is
held to be so prohibited or unenforceable in any jurisdiction, the Lender and
the Borrower shall negotiate in good faith to amend such provision to preserve
the original intent thereof in such jurisdiction.
SECTION 9.14    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. THIS AGREEMENT AND ALL THE OTHER LOAN
DOCUMENTS CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS AGREEMENT AND THE
INDEBTEDNESS EVIDENCED HEREBY.
SECTION 9.15    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Lender and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
SECTION 9.16    USA PATRIOT Act; Anti-Money Laundering Laws. The Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act or
other anti-money laundering rules and regulations, each of them is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow the Lender to identify each Credit Party in
accordance with the PATRIOT Act or such anti-money laundering rules and
regulations.
SECTION 9.17    No Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, each Credit Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that (a) the facilities provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Lender and its Affiliates, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (b) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other
54

--------------------------------------------------------------------------------





Person, (c) the Lender has not assumed an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
and the Lender has no obligation to the Borrower or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and (d)
the Lender has not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
SECTION 9.18    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Lender additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.


[Signature pages to follow]


55


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
CHANNELADVISOR CORPORATION, as Borrower


By:    /s/ David Spitz                    
Name:    David Spitz
Title:    Chief Executive Officer






















ChannelAdvisor Corporation
Credit Agreement
Signature Page

--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as Lender


By:    /s/ Alyssa Champion                
Name:    Alyssa Champion
Title:    Vice President






ChannelAdvisor Corporation
Credit Agreement
Signature Page